DETAILED ACTION
1	This action is responsive to the amendment filed on May 21,2021.
2	The cancellation of claim 9 is acknowledged. Pending claims are 1-3, 6-7, 10-16, 20-25 and 27-29.
3	Objection and the rejections of the claims under 112, second paragraph and under 102(a)1 are withdrawn because of the applicant’s amendment.
4	Claims 1-3, 6-7, 10-16, 20-25 and 27-29 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Chemical Abstracts No. 748071-47-8) does not teach or disclose the compounds of the claimed formula (I), in which R3 does not represent an alkyl group. The prior art of record (Chemical Abstracts No. 4959-10-5 and 137730-90-6) do not teach or disclose the compounds of the claimed formula (1), in which R1 and R2 independently selected from the recently amended groups and with the provided that when R1 and R2 are H, and n is 0, I or 2, R3 is not H.  The prior art of record (Chemical Abstract No. 1231977-17-5) does not teach or disclose the compound of the claimed formula (II), in which R14 represents OC1-10 alkyl which is substituted with one or more substituents selected from the claimed groups. The prior art f record (US 2010/0275388 A1) does not teach or disclose the compound of the claimed formula (II), in which R14 represents OC1-10 alkyl which is substituted with one or more substituents selected from the claimed groups. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of a hair coloring formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761